Title: To George Washington from James Warren, 5 August 1775
From: Warren, James
To: Washington, George



Sir
Watertown [Mass.] Augt 5. 1775

I am Just Informed that Mr Benja. Hitchburne A Young Gentn from Philadelphia has been Intercepted by A Capt. of one of the Men of War at Newport. who took from him two Letters to your Excellency, & one to Me. what they Contained I cant say—they have sent him A Prisoner to Boston and the Bearer says he is now in Goal there. I could Wish any Method could be devised for his Liberation. he is A Native of Boston. & by profession A Lawyer. I am Sir with the Greatest Respect Your Excellencys Most Obedt Humbe Servt

Jas Warren

